IN THE SUPREME COURT OF THE STATE OF NEVADA


                 WASTE MANAGEMENT OF NEVADA;                          No. 69307
                 AND KAREN GONZALEZ,

                               vs.
                                    Appellants,
                                                                          FILED
                 WEST TAYLOR STREET, LLC, A                                MAR 0 1 2016
                 LIMITED LIABILITY COMPANY,
                                    Respondent,

                                      ORDER DISMISSING APPEAL

                             Pursuant to the stipulation of the parties, and cause
                 appearing, this appeal is dismissed.I The parties shall bear their own
                 costs and attorney fees. NRAP 42(b).
                             It is so ORDERED.




                                                   CLERK OF THE SUPREME COURT
                                                   TRACE K. LINDEMAN

                                                   BY:   1417

                 cc:   Hon. Connie J. Steinheimer, District Judge
                       Robert L. Eisenberg, Settlement Judge
                       Robison Belaustegui Sharp & Low
                       C. Nicholas Pereos, Ltd.
                       Washoe District Court Clerk

                       'Given this order, we take no action on appellants' response to our
                 January 26, 2016, order to show cause.
 SUPREME COURT
      OF
    NEVADA



CLERK'S ORDER


                                                                           ko-okpa